280 S.W.3d 786 (2009)
Curtis E. ROBINSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91068.
Missouri Court of Appeals, Eastern District, Division Four.
April 14, 2009.
Michelle M. Rivera, St. Louis, MO, for appellant.
Chris Koster, Mary H. Moore, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Curtis Robinson appeals the judgment of the Circuit Court of St. Louis County, the Honorable Colleen Dolan presiding, denying Robinson's motion for post-conviction relief which claimed ineffective assistance of counsel both at trial and on direct appeal. Robinson argues the motion court clearly erred in failing to find his counsel ineffective in three ways: 1) trial counsel failed to object to the variance between the felony information and the verdict directing instruction for armed criminal action; 2) trial counsel failed to call an alibi witness; and 3) appellate counsel failed to raise on appeal an argument that the prosecutor improperly called this case ""easy" during closing argument.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.